Citation Nr: 0606476	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
hearing loss.  That decision also granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from April 17, 2002.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The issue of entitlement to service connection for hearing 
loss will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did provide the veteran with 
notice of the VCAA in November 2002, prior to the initial 
rating decision in December 2002, which granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from April 17, 2002.  The veteran filed 
his notice of disagreement (NOD) in June 2003 in which he 
disagreed with the initial evaluation assigned for his PTSD.  
As such, the appeal of the assignment of the initial 
evaluation for PTSD arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 30 percent disability evaluation assigned 
his PTSD in his June 2003 NOD.  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved.  The RO 
properly issued a March 2004 SOC, which contained the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  Thus, a VCAA 
notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for PTSD.  As 
such, the Board finds that the notice provisions of the VCAA 
have been satisfied for the issue. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for a higher initial evaluation for PTSD.  As noted 
above, the November 2002 VCAA letter was sent in connection 
with the veteran's claim for a service connection for PTSD 
and not in connection with his claim for a higher initial 
evaluation.  However, the March 2004 SOC notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim for a higher initial evaluation for 
PTSD.  In fact, the March 2004 SOC provided the veteran with 
the schedular criteria used to evaluate his service-connected 
PTSD, namely Diagnostic Code 9411.

In addition, the RO notified the veteran in the November 2002 
VCAA letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
he had seen any private health care providers.  In addition, 
the November 2002 letter stated that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  He was also 
provided a VA examination in December 2002.  The Board does 
acknowledge that the December 2002 VA examiner did not review 
the veteran's claims file; however, the evidence of record 
does not include any treatment records pertinent to his PTSD.  
In fact, the veteran told the examiner that it was his first 
psychiatric examination.  He had never seen a psychiatrist or 
therapist, nor had he ever been hospitalized or prescribed 
any medication.  As such, there was no medical evidence for 
the December 2002 VA examiner to review.  Therefore, the 
Board finds that the December 2002 VA examination report is 
adequate for the purposes of this appeal.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  More specifically, the veteran claims 
that the current evaluation assigned for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
PTSD.  The December 2002 VA examiner noted that the veteran 
had an anxious affect and overall sad mood, and the veteran 
stated that he isolated himself and felt detached from 
others.  He also indicated that he was irritable and 
hypervigilant and stated that he had outbursts of anger, 
difficulty concentrating, exaggerated startle response, and a 
decreased interest in his usual hobbies and activities.  It 
was further noted that he had poor insight.  The examiner 
observed that the veteran had poor hygiene and was unkempt 
and unshaven.  The veteran also reported having difficulty 
falling asleep.  He stated that he only slept three to four 
hours at a time and that over-the-counter medication had not 
helped.  He had recurrent dreams as well as recurrent, 
intrusive, distressing recollections of his trauma.  He also 
related that he had intense psychological distress at 
exposure to events that symbolized or resembled an aspect of 
his trauma.  He avoided thoughts or feelings associated with 
his trauma as well as activities or situations that aroused 
recollections.

In addition, the December 2002 VA examiner commented that the 
veteran had decreased productivity with deficiencies in most 
areas and appeared to have persistent symptoms at remissions 
as well as difficulty adapting to stressful situations.  The 
examiner also stated that the veteran had moderate symptoms 
that affected him in social and occupational ways and listed 
his prognosis as poor to fair.

The Board also observes that the December 2002 VA examiner 
evaluated the veteran as having a Global Assessment of 
Functioning (GAF) score of 55.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board is of the opinion 
that that the veteran's PTSD more nearly approximates the 
criteria for a 50 percent disability evaluation.  38 C.F.R. 
§ 4.7.  Accordingly, the Board concludes that an initial 
evaluation of 50 percent for PTSD is warranted.  The benefit 
of the doubt is resolved in the veteran's favor.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show the veteran to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or 
worklike setting); and inability to establish and maintain 
effective relationships.  Although the examiner noted that he 
was a concrete thinker, impaired abstract thinking is 
contemplated by the criteria for a 50 percent rating.  
Moreover, although the veteran reported for the examination 
unshaven and unkempt and neglect of personal appearance and 
hygiene are among criteria for a 70 percent rating, the Board 
notes that most findings on the examination were not 
consistent with this higher level of disability.  For 
example, the veteran denied being suicidal or having a sense 
of a foreshortened future, and the December 2002 VA 
examination found him to have good judgment in hypothetical 
situations.  He was also noted to be oriented to person, 
time, and place, and he denied having a restricted range of 
affect.  The Board further observes that the veteran told the 
examiner that he had been working for the same employer for 
14 years.  As such, the overall disability picture appears to 
be most consistent with the criteria for a 50 percent 
evaluation.  Therefore, the Board is of the opinion that an 
initial evaluation in excess of 50 percent is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, the veteran told the December 2002 VA 
examiner that he had worked at the same job for 14 years and 
that he was currently employed.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995). 




ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the VCAA requires, among other things, 
that the VA assist a claimant in obtaining evidence to 
substantiate his claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

The Board observes that the veteran was afforded a VA 
examination in December 2002 in connection with his claim for 
service connection for hearing loss.  The examiner observed 
that the veteran's word recognition scores were somewhat 
poorer than would be expected considering his puretone 
thresholds.  She also stated that those scores were not 
indicative of true organic hearing and commented that they 
should not be used for rating purposes.  However, the 
examiner did not provide a rationale for those comments.  The 
lack of an explanation for her conclusion impedes the Board's 
ability to decide the claim, especially considering that the 
speech scores shown met the requirement, under VA 
regulations, for a current hearing loss disability.  38 
C.F.R. § 3.385 (providing that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Moreover, VA regulations require that an 
examination for hearing impairment include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  In addition, the Board 
notes that the examiner did not offer an opinion as to 
whether it was at least as likely as not that a current 
hearing loss, if any, was causally or etiologically related 
to his military service.  Therefore, the Board is of the 
opinion that another VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any hearing loss that may be present.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination for the purpose of 
ascertaining the nature and etiology 
of any hearing loss that may be 
present.  The December 2002 VA 
examiner should be requested to 
conduct the examination, but if she 
is unavailable, the veteran should be 
referred to another suitably 
qualified examiner.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be conducted, including 
another Maryland CNC test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate whether 
the veteran has current hearing loss.  
If so, the examiner should opine as 
to whether it is at least as likely 
as not that that the veteran's 
current hearing loss is etiologically 
related to his military service.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

If available, the December 2002 VA 
examiner should provide a rationale 
for her previous comment that the 
veteran's word recognition scores 
were somewhat poorer than would be 
expected considering his puretone 
thresholds and that they were not 
indicative of true organic hearing 
loss.  She should also explain her 
statement that the speech recognition 
scores should not be used for rating 
purposes by stating in the 
examination report what sort of 
factor or factors might have caused 
such a discrepancy or disparity 
between the audiometric results and 
word recognition scores.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


